In re Callahan, James; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Caddo, 1st Judicial District Court, Div. “F”, No. 97,890.
Granted in part; denied in part. Relator’s sentence is vacated, and this case is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 SO.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991). Relator’s application is otherwise denied.